DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowable over the prior art because Claim 1 sets forth a recessed lighting assembly comprising a housing having an opening, a can-shaped receptacle positioned with the opening of the housing, the receptacle has an inner surface defining a cavity, a junction box, an electrical connector located within the cavity of the can, and a temporary light assembly selectively connected to the recessed lighting assembly, wherein the temporary lighting assembly comprises a body portion having a front side and a rear side, a plurality of spaced legs, wherein one end of each leg is connected to the rear side of the body portion and the other end of each of the legs is in removable contact with the inner surface of the receptacle, a driver mounted on the body portion and operatively coupled with and configured to control light output of a light source, one or more wires electrically connected at one end to the driver and at the other end to the electrical connector, wherein the wires extend through the body portion.  This combination of limitations was not shown or suggested by the prior art.
Claims 9-12 are allowable over the prior art because Claim 9 sets forth a temporary lighting assembly configured to selectively connect to a recessed lighting assembly, wherein the temporary light assembly comprises a body portion have a front side and an opposing rear side, a plurality of legs, wherein one end of each of the legs is connected to the rear side of the body portion, and wherein at least one of the legs comprises a spring-loaded shaft and a tab or push button extending therefrom, a drive mounted to the body portion and operatively coupled with and configured to control the light output of a light source operatively interfaced therewith, and one or more wires connected at one end to the driver, wherein the wires extend through the body portion.  This combination of limitations was not shown or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wronski et al is cited of interest for showing in Figure 9, a junction box 100 which can accommodate a temporary lighting fixture (see col. 3, beginning at line 64).  Hencken is cited of interest for showing in Figure 1, a modular structural holder which can accommodate the temporary fastening of a light fitting (see para. 0010-0012).  Yeats is cited of interest for showing in Figures 8 and 9, a lighting arrangement which provides for temporary lighting (see col. 4, lines 26-62). Frei et al is cited of interest for showing a stringlight for use at a construction cite for temporary lighting (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875